Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Westport Announces the First Global Carbon Finance Program for Transportation Registered to the Voluntary Carbon Standard -Program to Monetize Emission Reductions of Cummins Westport and Westport HD Powered Natural Gas Vehicles- VANCOUVER, March 25 /CNW/ - Westport Innovations Inc. (TSX:WPT/ NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today announced that Westport, in collaboration with Grutter Consulting, has launched a program to monetize the carbon emission reductions associated with Cummins Westport (CWI) and Westport HD natural gas engines. The Westport Carbon Project (WCP) is in the process of being registered with the internationally acclaimed Voluntary Carbon Market Standard (VCS) and will be the first VCS transport project and one of the largest voluntary carbon market projects worldwide. It is estimated that a natural gas heavy duty truck helps reduce green house gas emissions by 40 tonnes and approximately 20 tonnes per year for natural gas buses compared to an equivalent diesel engine. Westport and CWI natural gas powered vehicles sold since January 01, 2009 will be eligible for carbon credits based on an agreed price per tonne. Current carbon credits for this type of emission reduction program can receive up to $25 per tonne. "Westport strives to offer heavy-duty vehicle engines with leading environmental performance," said Karen Hamberg, Director of Sustainability and Environmental Performance for Westport. "The WCP validates the emissions reduction benefits of natural gas engines and further supports the economic and environmental value proposition we offer to customers." Westport heavy-duty natural gas engines offer class-leading emissions performance while maintaining equal horsepower, torque, and efficiency to diesel-fuelled engines. The use of liquefied natural gas (LNG), compressed natural gas (CNG) or biomethane (purified biogas) provides heavy-duty trucks greenhouse gas emissions reductions of more than 20% compared to conventional powered diesel trucks and buses. Vehicles sold to fleet owners in various countries worldwide including the USA, Australia, Canada and China will be included in the WCP. Emission reduction calculations are based on an UNFCCC (United Nations Framework for Climate Change Convention) approved methodology. The project documentation is currently being reviewed by SQS, a Swiss entity certified by UNFCCC for the validation of climate change projects in the transport field.
